
	
		I
		112th CONGRESS
		1st Session
		H. R. 1119
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2011
			Mr. Weiner (for
			 himself, Mr. Hinchey,
			 Mr. Connolly of Virginia,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Olver,
			 Ms. Norton,
			 Mr. Blumenauer, and
			 Mr. Honda) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to establish the
		  position of National Nurse for Public Health.
	
	
		1.Short titleThis Act may be cited as the
			 National Nurse Act of
			 2011.
		2.National Nurse
			 for Public HealthTitle XVII
			 of the Public Health Service Act (42 U.S.C. 300u et seq.) is amended by adding
			 at the end the following:
			
				1711.National Nurse
				for Public Health
					(a)Establishment
						(1)In
				generalThere is established
				within the Office of the Surgeon General a full-time position, to be filled by
				registered nurse to be known as the National Nurse for Public Health.
						(2)ProcedureExcept
				for the initial appointment of the National Nurse for Public Health under
				paragraph (3), the Secretary shall appoint the National Nurse for Public Health
				in accordance with Commissioned Corps Instruction CC23.4.6 (relating to Chief
				Professional Officer Nominations), as in effect on February 13, 2008.
						(3)Initial
				appointmentNot later than 30
				days after the date of enactment of this section, the Secretary shall appoint
				the individual serving as the Chief Nurse Officer of the Public Health Service
				as of the date of the enactment of this section as the first National Nurse for
				Public Health.
						(b)Rank and
				gradeThe National Nurse for Public Health shall have the same
				rank and grade as the Deputy Surgeon General of the Public Health
				Service.
					(c)DutiesThe
				National Nurse for Public Health shall carry out the following:
						(1)Provide leadership
				and coordination of Public Health Service nursing professional affairs for the
				Office of the Surgeon General and other agencies of the Public Health Service,
				including providing representation for the Government of the United States at
				the Global Forum for Government Chief Nursing and Midwifery Officers and
				serving as a member of the Federal Nursing Service Council.
						(2)Represent the Surgeon General and the
				agencies of Public Health Service in communications with groups and societies
				concerned with nursing issues at the local, State, national, and international
				levels.
						(3)Provide guidance
				and advice to the Surgeon General and the Nurse Professional Advisory Committee
				on matters such as standards, recruitment, retention, readiness, and career
				development of nurses employed by and contracted with agencies of the Public
				Health Service.
						(4)Conduct media
				campaigns and make personal appearances for purposes of paragraphs (5) through
				(7).
						(5)Provide guidance
				and leadership for activities to promote the public health, including
				encouraging nurses and other health professionals to be volunteers and
				developing projects that educate the public about and engage the public in
				prevention practices to achieve better health.
						(6)Provide guidance and leadership to
				encourage nurses to engage in furthering their education in order to conduct
				nursing research, increase the awareness of evidence-based practice, and
				educate future nurses.
						(7)Provide guidance and leadership for
				activities that will increase public safety and emergency preparedness.
						(d)National health
				priorities—Healthy People 2020
						(1)In
				generalThe National Nurse
				for Public Health, in cooperation with the Surgeon General of the Public Health
				Service, heads of the agencies of the Public Health Service, States, and
				organizations that represent health professionals, shall participate in the
				identification of national health priorities.
						(2)Addressing
				national health prioritiesThe National Nurse for Public Health, in
				addressing national health priorities, shall encourage volunteerism of nurses
				and other individuals, and strengthen the relationship between Government
				agencies and health-related national organizations.
						(3)Community-based
				projects
							(A)ImplementationIn addressing national health priorities,
				the National Nurse for Public Health shall—
								(i)provide guidance and coordination on
				recommended activities to organizations;
								(ii)acknowledge successful programs and
				encourage their replication;
								(iii)promote the dissemination of evidence-based
				practice in educating the public on health promotion and disease prevention
				activities;
								(iv)encourage practicing nurses and other
				health professionals, including retired health professionals and students
				enrolled in health professional programs, to participate in health promotion
				activities and replicate successful health promotion activities; and
								(v)monitor activities
				being conducted through the collection and evaluation of data to determine if
				national health priorities are being addressed.
								(B)Media
				campaignsThe National Nurse for Public Health shall ensure that
				media campaigns conducted under subsection (c)(4) include media campaigns
				regarding the national health priorities.
							(C)EvaluationsThe National Nurse for Public Health shall,
				directly or through awards of grants or contracts, evaluate the activities
				encouraged by the National Nurse for Public Health and conducted by
				community-based, nonprofit organizations to determine the extent to which such
				activities have succeeded in carrying out national health priorities.
							(D)Dissemination of
				informationThe National
				Nurse for Public Health shall disseminate information to governmental agencies,
				schools, and community-based, nonprofit organizations interested in health
				promotion and improving public health through community action.
							(e)Authorization of
				AppropriationsFor carrying out this section, there are
				authorized to be appropriated such sums as may be necessary for each of fiscal
				years 2012 through
				2016.
					.
		
